Citation Nr: 1546949	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  05-22 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a gallbladder disability, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a bilateral upper extremity condition, to include tenosynovitis and peripheral neuropathy, as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a heart disability, to include as secondary to service-connected diabetes mellitus and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for periodontal disease, to include as secondary to service-connected diabetes mellitus.

5.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to October 1968.

This appeal is before the Board of Veterans' Appeals (Board) from January 2004 and January 2005 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013, the Veteran testified during a Board hearing in Los Angeles, California, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The Veteran's appeal was first before the Board in February 2013, at which time the Board remanded the Veteran's appeal with instruction to comply with his request for a hearing.  The Veteran's hearing took place in July 2013.  In January 2014, the Board decided several of the Veteran's claims, but remanded the issues currently on appeal with instruction to provide the Veteran with VA examinations.  The Board also remanded the issues of entitlement to service connection for nephropathy secondary to diabetes and entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU), both of which were granted in full by the RO and are therefore no longer before the Board.  The Veteran was scheduled for VA examinations of all of his conditions in May 2015, but was unable to attend the examination and declined the opportunity to reschedule.  

The Board is therefore satisfied that the instructions in its remands of February 2013 and January 2014 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a heart disability, to include as secondary to service-connected diabetes mellitus and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A gallbladder disability is not related to diabetes mellitus, or to service.

2.  The Veteran does not suffer from neuropathy of the upper extremities, and the evidence does not establish that tenosynovitis is related to diabetes mellitus or service.

3.  Periodontal disease is not related to diabetes mellitus, or to service.

4.  The Veteran manifested, at worst, Level III hearing in his right ear and Level III hearing in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a gallbladder disability, to include as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for service connection for a bilateral upper extremity condition, to include tenosynovitis and peripheral neuropathy, as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for periodontal disease, to include as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated January 2003, March 2004, and June 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was scheduled for a VA examination of all of his conditions on appeal in May 2015.  He cancelled these appointments because he was undergoing surgery.  The Veteran was offered a chance to reschedule his examinations, and he asked that they be scheduled at a clinic more convenient for him.  When he was told that this was not feasible, he declined further examination and requested that his claims be decided on the evidence submitted.  In his September 2015 appellate brief, the Veteran through his representative claimed that his surgery was good cause and requests the Board remand his appeal for rescheduled examinations.  The Board, however, finds that the Veteran did not fail to report; he cancelled and did not reschedule.  While the Veteran may have had good cause not to attend his originally scheduled examination, he has shown no good cause as to why he declined the opportunity to reschedule them.  The Board therefore finds that the Veteran declined a VA examination and VA has fulfilled its duty to assist.
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain diseases with a relationship to herbicide exposure, such as early onset peripheral neuropathy, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  To qualify as early-onset peripheral neuropathy, it must become manifest to a degree of 10 percent or more one year of the last date of presumptive herbicide exposure.  38 C.F.R. § 3.307(a)(6)(ii).  Service in the Republic of Vietnam includes service in the brown water offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Gallbladder

The Veteran seeks service connection for a gallbladder disability on the grounds that it is related to his diabetes mellitus.  

Private treatment records show that the Veteran's gallbladder was surgically removed in January 1997.  The Veteran was initially diagnosed with calculus cholecystitis based on a January 1997 CT scan.  A laparoscopic cholecystectomy was attempted, but a perforated gangrenous gallbladder with cholecystitis was found.  A secondary open cholecystectomy was then performed.  Surgical and follow-up treatment records show no indication that the Veteran's gallbladder condition was related to his diabetes.

In a July 2013 statement, the Veteran suggested that abdominal diabetic neuropathy caused him to be unable to feel the pain prior to the rupture of his gallbladder, which then required surgery to remove.  The Veteran also stated this at his July 2013 hearing.

As discussed above, the Veteran cancelled his May 2015 VA examination.

The Board finds that there is insufficient evidence to connect the Veteran's cholecystectomy and its residuals to his diabetes or service.  The Veteran and his representative have posited a theory as to how the two conditions might be related, but there is no support whatsoever for this theory in the Veteran's medical records.  The Veteran was offered a VA examination in order to receive an opinion on the likelihood of this theory, but he was unable to attend and declined to reschedule it.  Without a medical opinion regarding this theory, the Board is unable to assess its likelihood.  Aside from this unsupported theory, there is no evidence in the record linking the Veteran's gallbladder surgery to his diabetes or to service.  For these reasons, the Board finds that the evidence weighs against a finding that a gallbladder condition is related to the Veteran's diabetes mellitus or to service, and service connection must therefore be denied.




Bilateral Upper Extremities

The Veteran seeks service connection for a bilateral upper extremity condition, to include tenosynovitis and peripheral neuropathy, as secondary to service-connected diabetes mellitus.  

Service treatment records do not reflect any symptoms of or treatment for a diabetic neuropathy or tenosynovitis.

Private treatment records from 1998 to 2004 show that the Veteran was regularly treated for his diabetes.  There is no indication that he suffered from neuropathy of the upper extremities.

The Veteran underwent a VA examination for his diabetes in August 2004.  No symptoms of neuropathy in the upper extremities were reported.  Sensation was intact in the upper extremities.  Motor function was full and there was no muscle atrophy.

Private treatment records from November 2004 to July 2007 show regular treatment to diabetes but do not make any reference to neuropathy of the upper extremities.  VA treatment records from February 2006 to July 2007 show regular treatment to diabetes but do not make any reference to neuropathy of the upper extremities.

The Veteran underwent another VA examination for his diabetes in June 2007.  He reported peripheral neuropathy in his lower extremities, but not in his upper extremities.  On physical examination, reflexes of the upper extremities were normal.  Sensation was intact to light touch.  Motor function was full and there was no muscle atrophy.

Private treatment records indicate that in November 2010 the Veteran was diagnosed with tenosynovitis secondary to diabetes.  No rationale was given as to how the condition was related to the Veteran's diabetes.  

The Veteran has cited medical literature showing a relationship between tenosynovitis and diabetes.

In a December 2010 statement, the Veteran stated that he has been suffering hand pain along with neuropathy osteoporosis.  His fingers were becoming deformed, and he was unable to move his little fingers or make fists.  The Veteran wore hand braces at night to treat this condition.

As discussed above, the Veteran cancelled his May 2015 VA examination.

The Board finds that there is insufficient evidence to link the Veteran's upper extremity condition to his diabetes mellitus or to service.  There is no evidence supporting a diagnosis of peripheral neuropathy of the upper extremities.  As to tenosynovitis, the Veteran's private physician has diagnosed it as secondary to diabetes mellitus, but has provided no rationale as to why the conditions are related.  The Veteran has provided medical literature indicating that diabetes mellitus can cause tenosynovitis, this evidence is insufficient to support the claim that the Veteran's diabetes mellitus more likely than not caused his tenosynovitis.  The Veteran was afforded the opportunity to attend a VA examination to obtain an opinion supported by a rationale to link his tenosynovitis to his diabetes, but he declined the opportunity to reschedule his examination.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's upper extremity condition is related to his diabetes mellitus or to service.  Service connection is therefore denied.

Periodontal Disease

The Veteran seeks service connection for periodontal disease on the grounds that it is related to his diabetes mellitus.

Service treatment records do not reflect any symptoms of or treatment for periodontal disease.

Private treatment records from 1998 to 2004 show that the Veteran was regularly treated for his diabetes.  There is no indication that he suffered from periodontal disease.

The Veteran underwent a VA examination for his diabetes in August 2004.  No symptoms of periodontal disease were noted or reported.  

Private treatment records from November 2004 to July 2007 show regular treatment to diabetes but do not make any reference to periodontal disease.  VA treatment records from February 2006 to July 2007 show regular treatment to diabetes but do not make any reference to periodontal disease.

The Veteran underwent another VA examination for his diabetes in June 2007.  No symptoms of periodontal disease were noted or reported.  

In a July 2013 statement, the Veteran stated that he is treated three to four times per year for periodontal disease.  He cited to medical literature stating that diabetes patients are more likely to develop periodontal disease, which in turn can increase blood sugar and diabetic complications.

As discussed above, the Veteran cancelled his May 2015 VA examination.

The Board finds insufficient evidence to establish service connection for periodontal disease.  The Veteran has stated that he suffers from periodontal disease, but has provided no medical evidence to support a current diagnosis.  Furthermore, while the Veteran has quoted medical literature indicating that diabetes mellitus can cause periodontal disease, there is no support for the claim that the Veteran's diabetes mellitus more likely than not caused his periodontal disease.  The Veteran declined rescheduling his VA examination to provide more evidence of a link between a current condition and his diabetes.  In the absence of such evidence, the Board finds no evidence showing that the Veteran's service or diabetes mellitus caused or aggravated periodontal disease, and service connection must therefore be denied.

Compensable Evaluation for Bilateral Hearing Loss

The Veteran seeks a compensable rating for his bilateral hearing loss. 

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.

The Veteran underwent a VA examination in August 2004.  He reported difficulty understanding speech at normal conversation levels, requiring people to constantly repeat themselves for his benefit.  He had particular difficulty in background noise.  Audiometry results revealed pure tone thresholds as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
20
45
60
34
LEFT
10
15
40
50
29

Speech discrimination tests revealed 80 percent speech recognition in the right ear and 84 percent speech recognition in the left ear.  The examiner diagnosed mild to severe sensorineural hearing loss in the right ear and mild to moderate sensorineural hearing loss in the left ear.  Speech reception thresholds were consistent with pure tone results. 

In a July 2006 statement, the Veteran stated that his hearing was worsening and that he needed to start wearing hearing aids.  

VA treatment records reflect that the Veteran underwent an audiogram in October 2006.  Audiometry results revealed pure tone thresholds as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
35
50
55
41
LEFT
15
20
45
45
31

Speech discrimination tests sufficient for VA rating purposes do not appear to have been conducted.   In December 2006, the Veteran was treated for a fluttering left ear, reporting the feeling of fluid behind his left ear drum when he inhaled through his nose.  His physician noted bilateral sensorineural hearing loss and unstable inner ear.

In a November 2006 statement, the Veteran stated that his hearing had worsened and that he had been fitted for hearing aids one week prior.  In a December 2006 statement, the Veteran reported that he needed to wear hearing aids when attending church and social events.

VA treatment records indicate that the Veteran had his hearing tested for hearing aid purposes in August 2012.  Audiometry results revealed pure tone thresholds as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
35
50
60
41
LEFT
25
40
50
65
45

Speech discrimination tests sufficient for VA rating purposes do not appear to have been conducted.  His audiologist found that pure tone test results indicated a mild to severe high frequency sensorineural hearing loss for both ears, and excellent bilateral word recognitions scores.  

VA treatment records further reflect that the Veteran had his hearing tested in March 2014.  The precise results of the tests were not included in the records, but the audiologist noted that compared to his 2012 results, hearing has remained stable.  Word recognition scores remained excellent.

As discussed above, the Veteran cancelled his May 2015 VA examination.

The Board finds that a compensable rating for the Veteran's hearing loss is not warranted.  The Veteran's pure tone thresholds were measured at their highest in August 2012.  His August 2004 VA examination was the only time he was tested for speech discrimination in tests that meet VA requirements.  The Veteran was offered a second VA examination, but he cancelled it, and the Board will therefore determine his hearing loss based on the August 2012 pure tone thresholds in combination with the August 2004 speech recognition scores.  In the right ear, results revealed an average of 41 decibels with 80 percent speech recognition.   Under 38 C.F.R. § 4.85, Table VI, these results meet the criteria for Level III hearing loss.  In the left ear, results revealed an average of 45 decibels with 84 percent speech recognition.   These results also meet the criteria for Level III hearing loss.  Hearing loss at Level III in both ears warrants a noncompensable rating under 38 C.F.R. § 4.85, Table VII.  Moreover, none of the record audiological findings qualify as an exceptional pattern of hearing, as the Veteran at no point had pure tone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a pure tone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.  The Board recognizes that the Veteran has stated that his hearing has worsened.  The evidence, however, does not establish that the Veteran's hearing has worsened to a compensable level.  For these reasons, the Board finds that the evidence weighs in favor of a finding that the Veteran manifested, at worst, Level III hearing in his right ear and Level III hearing in his left ear.  A compensable rating for bilateral hearing loss is therefore denied.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's bilateral hearing loss.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected hearing loss, including difficulty understanding conversation and with background noise, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his hearing loss is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a compensable rating, the criteria for higher schedular ratings were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

Service connection for a gallbladder disability, to include as secondary to service-connected diabetes mellitus, is denied.

Service connection for a bilateral upper extremity condition, to include tenosynovitis and peripheral neuropathy, as secondary to service-connected diabetes mellitus, is denied.

Service connection periodontal disease, to include as secondary to service-connected diabetes mellitus, is denied.

An initial compensable evaluation for bilateral hearing loss is denied.


REMAND

In this case the Board remanded the issue of entitlement to service connection for a heart condition, specifically atrial fibrillation secondary to his diabetes mellitus.  In October 2015, the Veteran "filed" a claim for service connection for a heart condition secondary to his now service-connected PTSD, and the AOJ proceeded with development of this "new" claim.  In actuality, this is just a new theory on the claim of service connection for the claimed heart disability.  As such, these matters are inextricably intertwined, and final appellate review of this service connection issue must be deferred until the appropriate actions concerning the issue of whether he has a claimed heart disability as a result of service-connected PTSD.   See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together). The Board finds that further development is therefore needed before a decision can be made regarding the Veteran's claimed heart condition.

Accordingly, the case is REMANDED for the following action:

The AOJ shall complete processing and development of the claim of entitlement to service connection for a heart condition secondary to service-connected PTSD is complete.  Then, readjudicate the appeal.  The issue to be decided is entitlement to service-connection for a heart disability, to include as due to service-connected diabetes mellitus and PTSD.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


